Citation Nr: 0600699	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-20 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include being claimed as an undiagnosed 
illness.

2.  Entitlement to service connection for skin rashes, to 
include being claimed as an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1992; he also had other prior active military service.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Cleveland, 
Ohio, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  The issues originally on appeal included the 
following:

Entitlement to service connection for 
fibromyalgia, impotence, sleep apnea with 
fatigue, hair loss, irritable bowel 
syndrome, peripheral neuropathy, and skin 
rashes, all claimed as undiagnosed 
illnesses.  

The RO also denied entitlement to service connection for 
diabetes mellitus.  Additionally, other claims were denied by 
a rating decision of December 1995; however, the veteran 
failed to perfect a timely appeal therefrom and thus these 
additional issues have not been put before the Board.  

On the December 1998 substantive appeal, the veteran 
requested a Travel Board hearing.  This hearing request was 
withdrawn by the veteran under oath during an April 1999 
personal hearing at the RO before a hearing officer.  A 
January 2000 report of contact shows that the veteran 
requested a videoconference hearing; this request was 
memorialized in writing that same month.  However, despite 
requesting such a hearing, the veteran failed to appear for 
the hearing that had been scheduled in February 2000.  

By a decision of the Board in September 2000, entitlement to 
service connection for the issues listed above was denied.  
Upon receiving notification of the decision, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter the Court).  The Secretary filed an 
unopposed motion to vacate the Board's decision and to remand 
the case to the Board for readjudication.  The case came 
again before the Board pursuant to a July 2001 Order of the 
Court wherein the Secretary's motion was granted, and the 
Board's September 2000 decision was vacated.

The Board then bifurcated the veteran's appeal.  The Board 
issued a decision on the merits of the following issues:  
Entitlement to service connection for fibromyalgia, 
impotence, sleep apnea, hair loss, and irritable bowel 
syndrome, all claimed as undiagnosed illnesses.  That 
decision was issued in June 2002.  The Board undertook 
additional development on the issues of entitlement to 
service connection for peripheral neuropathy and skin rashes 
claimed as undiagnosed illnesses pursuant to the authority 
granted by 38 C.F.R. § 19.9 (a) (2) (2002).  

Since the Board undertook the aforementioned development, 
however, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  Those 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Federal Circuit found that the Board did 
not have the authority to decide claims based on new evidence 
that it developed or obtained without obtaining a waiver from 
the appellant of his or her right to have this new evidence 
initially considered by the RO.  Therefore, in accordance 
with the instructions given by the Federal Circuit Court, the 
claim was remanded to the RO in June 2003.  The case has 
since been returned to the Board for appellate review.




FINDINGS OF FACT

1.  By a rating decision of February 25, 2005, the RO granted 
service connection for diabetes mellitus, effective December 
17, 1996, the day in which the RO received the veteran's 
claim.

2.  Also in that decision, the RO granted service connection 
for peripheral neuropathy and dermatological conditions 
secondary to diabetes mellitus.  

3.  There is no longer a controversy regarding the benefits 
sought as to the issues of entitlement to service connection 
for peripheral neuropathy and dermatological disabilities.  


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for peripheral neuropathy.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2005).

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for dermatological conditions.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which under section 511(a) of title 38, United States Code, 
are subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary.  Final decisions on 
such appeals shall be made by the Board.  

Decisions of the Board shall be based on the entire record in 
proceedings and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a) (West 2002).  The Board 
may dismiss any appeal which fails to allege error of fact or 
law in the determination being appealed.  38 U.S.C.A. § 7105 
(West 2002).  In addition, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2005).

The veteran had submitted a claim for service connection for 
diabetes mellitus in December 1996.  The veteran had claimed 
that while he had suffered from diabetes mellitus prior to 
being on active duty, his military service aggravated the 
condition.  As such, he contended that service connection 
based upon aggravation should be granted.  After further 
reviewing the veteran's medical records, the RO granted 
service connection via a rating decision of February 2005.  
That decision granted service connection and assigned a 10 
percent disability evaluation effective December 17, 1996.  

In addition to the granting of service connection for 
diabetes mellitus, the RO also granted service connection on 
a secondary basis for peripheral neuropathy and skin 
rashes/dermatological conditions.  Specifically, service 
connection was granted for all peripheral neuropathy of all 
four extremities and for skin rashes (acanthosis nigricans, 
scleroderma of Buschke, and onychomycosis).  Because of said 
action, the issues on appeal have been resolved and have 
rendered moot the administrative claim on appeal to the 
Board.  Therefore, having resolved the veteran's claim in his 
favor, there is no longer a question or controversy 
remaining.  38 C.F.R. § 3.4 (2005).  Nor are any exceptions 
to the mootness doctrine present because the relief sought on 
appeal, the initial award of service connection, has been 
accomplished without the need for action by the Board.  See, 
e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins 
v. Brown, 365, 367-68 (1995). 38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2005).

Accordingly, the issues of entitlement to service connection 
for peripheral neuropathy and for disabilities of the skin 
(skin rashes) are dismissed.  


ORDER

1.  Entitlement to service connection for peripheral 
neuropathy, to include being claimed as an undiagnosed 
illness, is dismissed.

2.  Entitlement to service connection for skin rashes, to 
include being claimed as an undiagnosed illness, is 
dismissed.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


